DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 45-47, 51-55, 58, 60 and 71-74 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-47, 51-55, 58, 60 and 71-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coated", however, there is insufficient antecedent basis for this limitation in the claim because a coating or a coated was not previously introduced in the claim. It is noted that only a wet composition is applied, however, no mention of said composition being a coating is claimed.
Claims 46, 72 and 74 all have similar issues. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 60 recites wherein the wet composition comprises: 65%-84% (w/w) of water, which fails to further limit the same amount required in its base claim (clm. 45).
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 45, 47, 51-55, 60 and 71-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo (4,021,262) in view of Nisperos-Carriedo (5,376,391).
Nobuo: DK 146493 B; published Oct. 24, 1983.

Independent claims 45
Nobuo teaches methods of applying a coating solutions (i.e. wet compositions) to agricultural products, including fruits and vegetables after they are harvested, wherein the application of the coating to the surface of the product achieves 1) respiratory suppression, 2) water content evaporation, and 3) quality change or quality degradation due to microorganisms. See the first couple full sentences of the Description.

Step of applying
Nobuo teaches, the method comprises a step of applying the wet composition.




Wet composition
Nobuo teaches, the wet composition, comprises:
Beeswax: from 3 to 20 wt% of a hydrophobic substance (see Line Starting (LS): In this process, the water-soluble high polymer… and the Summary), wherein the hydrophobic substance, includes beeswax (see LS: Examples of the hydrophobic substance are …), which encompasses the claim of: from about 15 to 25% (w/w) of an edible wax having a melting temperature lower than 70°C, by total weight of said wet composition, wherein the edible wax is beeswax.

Non-gelling hydrocolloid polymer: not more than 1 wt% of a protective colloid, including guar gum (i.e. a non-gelling hydrocolloid polymer) (see LS: (LS: And in certain embodiments, the concentration of protective colloid is… and several lines thereafter), which anticipates/encompasses the claim of up to 1% (w/w) of a hydrocolloid polymer comprising a non-gelling hydrocolloid polymer, by total weight of said wet composition.

Emulsifying agents (LS: According to the preferred embodiment of the invention, said composition also comprises a kind of emulsifying agent... and thereafter), which encompasses the use of an emulsifier.





Water (see Summary ingredient C), as the base, in amounts that make up the balance of the composition after summing the other ingredients (see the Examples). The other ingredients amount to up to 20 wt% of the hydrophobic component (i.e. beeswax), as discussed above, with no more than about 6.2 wt% of remaining additives (shown in the Examples, especially Embodiment 3). Therefore the teaching as a whole provides water in an amount up to at least 74 wt%, which encompasses the claim of about 65%-84% (w/w) water, by total weight of said wet composition.

Fatty acids: Nobuo uses beeswax, that comprises fatty acids, however, does not discuss that fatty acids are in the coating composition, as claimed.
Nisperos-Carriedo also teaches methods of making fruit and vegetable coatings comprising: beeswax (4, 16+), emulsifiers (3, 63+) and water (5, 34+); and further provides that the coating composition further comprises fatty acids (i.e. stearic acid) (4, 17+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fruit and vegetable coatings comprising: beeswax, emulsifiers and water, as Nobuo, to include the use of fatty acids, as claimed, because Nisperos-Carriedo illustrates that the art finds fatty acids to be suitable for similar intended uses, including methods of making fruit and vegetable coatings comprising: beeswax, emulsifiers and water (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to 

Step of drying 
Nobuo teaches that after said coating is applied to the post-harvest produce, a step of drying occurs (see Embodiments 14, 16 and 18-20), which anticipates the claim of drying coated post-harvest edible plant matter.

Intended Use
Nobuo teaches that the coating of the on the post-harvest edible plant matter, provides long-term preservation of: 
respiratory suppression and water content evaporation (see LS: In general, long-term preservation can be achieved… ), which imparts that the method is for reducing weight loss because by preserving the weight and water content of the produce, weight loss is reduced; and
quality change or quality degradation (see LS: In general, long-term preservation can be achieved… ), including no visible decomposition and good external appearance (see LS: The present experiment was started with oranges of a uniform maturity of 50%...), which imparts the preserving of the natural gloss because visible appearance includes a natural gloss.




Further, it would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including that the method used reduces weight loss and preserves the natural gloss of the produce. 

Dependent claims
As for claim 47, Nobuo does not limit the type of fruits and vegetables coated (LS: “The present invention relates to a coating agent for preserving agricultural products, such as fruits, vegetables,…”), therefore one in the art would have the skill to envisage the use of: peppers, eggplants cherries, berries, plums and persimmons, as claimed.

As for claim 51, the modified teaching, in Nisperos-Carriedo, provides locust bean gum (LBG), guar gum, xanthan gum, locust bean gum and mixtures thereof (3, 30+), as claimed.

As for claim 52, the modified teaching, in Nisperos-Carriedo, provides  0.1 to 10 wt% of hydrocolloid (Table 2), which encompasses the claim of up to 2% (w/w) of hydrocolloid polymer of the composition.  

As for claim 53, the modified teaching, in Nisperos-Carriedo, provides fatty acid, including stearic acid, as discussed above.

As for claim 54, the modified teaching, in Nisperos-Carriedo, provides: 0.1 to 9 wt% of stearic acid, the plasticizer of Table 2, in the composition and therefore encompasses about 0.2% to 10% (w/w) of a fatty acid, as claimed.

As for claim 55, Nobuo provides the emulsifier, includes lecithin (LS: As the emulsifier, sucrose fatty acid ester, lecithin or…), as claimed.

As for claim 60, in Nobuo, the teaching as a whole provides water in an amount up to at least 74 wt%, which encompasses the claim of about 65%-84% (w/w) water, by total weight of said wet composition.
The modified teaching, in Nisperos-Carriedo, provides 0.1 to 9 wt% of stearic acid (i.e. a fatty acid), the plasticizer of Table 2, which encompasses 0.2% -10% (w/w) of a fatty acid, as claimed.
The modified teaching, in Nisperos-Carriedo, provides 0.05 to 9 wt% of emulsifier (Table 2), which encompasses 0.1% - 15 % (w/w) of an emulsifier, as claimed.

As for claim 71, it would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including wherein the applied composition forms a dried wax-based layer coating on the edible plant matter, said layer having discontinuities formed by the hydrocolloid, as claimed.


Independent claim 72
Intended use: Nobuo teaches that the coating of the on the post-harvest edible plant matter, provides long-term preservation of respiratory suppression and water content evaporation; and preserves the quality and degradation of the produce, which provides a reasonable expectation of success in the preservation of flavor, as the claimed intended use, because it is reasonable to expect that preserving the quality of food encompasses preserving its flavor.

Functionality: It would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including wherein the dried wax-based layer coating on the edible plant matter, has discontinuities formed by the hydrocolloid polymer, as claimed.

Nobuo teaches that the coating of the on the post-harvest edible plant matter, provides long-term preservation of quality change or quality degradation (see LS: In general, long-term preservation can be achieved… ), including no visible decomposition and good external appearance (see LS: The present experiment was started with oranges of a uniform maturity of 50%...), which imparts the preserving at least about 80% of the natural gloss of uncoated plant matter because no visible decomposition (zero visible decomposition) encompasses that the visible features, including gloss, remain at 100% of the natural gloss of uncoated plant matter. 


Further, it would be reasonable to expect that a similar method using similar process step having similar chemical compositions would function similarly, including that the method used preserves at least about 80% of the natural gloss of uncoated plant matter.

Dependent claims 
As for claim 73, wherein the intensity of the gloss is evaluated by a sensory evaluation panel or measured by a glossmeter.  

Claims 46 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo (4,021,262) in view of Nisperos-Carriedo (5,376,391), as applied to claims 45, 47, 51-55, 60 and 71-73 above, further in view of Cothran (2,383,451).
As for claim 46, the modified teaching above does not discuss brushing the dried coated edible plant matter.
Cothran also teaches methods of treating produce/fruit by coating and drying, and further provides a step of brushing thereafter (pg. 4, col.2, ln. 65+).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of treating produce by coating and drying making, as the modified teaching above, to include a step of brushing thereafter, as claimed, because Cothran illustrates that the art finds a step of a step of brushing after coating and drying, as being suitable for similar intended uses, including methods of treating produce by coating and drying (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 58, the modified teaching, in Cothran does not limit the time for brushing, which means it is open to any amount of time, and encompasses up to
20 minutes, as claimed. Further, since the claim only provides an upper limit, a broadest reasonable interpretation includes that the lower range includes zero. 

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobuo (4,021,262) in view of the combination of Nisperos-Carriedo (5,376,391) and Cothran (2,383,451).
All references applied to the rejection of claims: 45, 47, 51-55, 60 and 71-73; and 46 and 58; as discussed above, are incorporated herein.

Terminal Disclaimer
The terminal disclaimer filed on 4/24/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,648,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
It is asserted, that the claims are amended to specify that the method comprises applying to the post-harvest edible plant matter a wet composition comprising, inter alia, about 65-84% (w/w) water.


In response, the modification of the coating to a wet composition, without modifying other limitations toward the coating resulted in several lack of antecedent basis issues, as discussed above.

It is asserted, that solely for the purpose of advancing persecution and without acquiescing to the merits of the rejection, claims 45 and 72 are amended to emphasize that the method comprises a step of applying a wet coating composition to the post-harvest plant matter. The wet coating composition comprises from 15 to 25% (w/w) of an edible wax having a melting temperature below 70 C, which is beeswax. Claim 45 is further amended to recite that the wet composition comprises about 65 to 84% (w/w) water. Additionally, claim 72, as amended, and new independent claim 74 recite that the method preserves at least about 80% of the natural gloss of uncoated plant matter. The independent claims are further amended to delete the term "about" when referring to the melting temperature of the edible wax. As explained in the instant specification, the specific amount of edible wax having a melting temperature below 70 C in the 
1. reduction of water loss; 
2. preservation of the pleasing taste with no off-flavors; and 
3. restoration of the natural gloss, as compared to an edible plant matter coated with a composition containing lower concentrations of wax in the wet composition or an edible plant matter coated with a composition containing the same amount of wax, wherein the wax has a higher melting point (see, e.g., paragraphs [0016]-[0019] of the published application and Tables 5 and 6). The specific type of the wax and its concentration within the wet coating composition are therefore prerequisite for achieving the desired coating properties and structure. 
It has been a long held principle that three basic criteria must be met to establish a prima facie case of obviousness. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one skilled in the art, to combine reference teachings. Second, there must be a reasonable expectation of success. Finally, the prior art references when combined must teach or suggest all the claim limitations. See id.; see also M.P.E.P. §2143 to §2143.03 for decisions pertinent to each of these criteria. 
With the above-cited applicable law in mind, there is no combination of the cited references that renders obvious the present claims. 
In response, please see the modified rejection above, that was necessitated by the amendment of the water content in the newly claimed wet composition.

It is asserted, that Morales pertains to a coating which limits transmission of moisture and which is particularly adapted for coating plant products such as citrus fruits, avocadoes, mangos, and peppers. The coating comprises Candelilla wax in an aqueous dispersion, an unstable soap, xylene, and/or toluene, or their equivalent (Abstract of Morales). Morales is completely silent with respect to the use of a wax having a melting temperature below 70 °C, let alone, beeswax, as required by the present claims. 
The concentration of wax in the coating compositions of Morales, which are being applied to the plant products is also different than presently claimed. Morales teaches a process for the preparation of an aqueous liquid coating comprising the steps of melting 20 to 60 parts of Candelilla wax, mixing in 5 to 10 parts of an unstable soap and more than 0.5 parts but less than 1.0 parts of toluene and/or xylene, adding water with mixing, said water being gradually added to form a water in oil emulsion, gradually adding additional water to a level in excess of 70 percent of the combined mixture (claim 1). 
Morales further teaches that the coating is prepared in aqueous form at a solids level of less than 30 percent (column 2, lines 27-28) and that water may continue to be added to provide lower solids content, but, in general, the solids content will be for coating purposes in the range of 10% to 20% (column 4, lines 21- 24). 
Accordingly, the 20 to 60 parts of Candelilla wax refer solely to the solid content and to calculate the weight percentage range of Candelilla wax in the aqueous coating composition, which is applied to the plant matter, the "20 to 60 parts" range should be 
As such, Morales fails to teach a step of applying to the post-harvest edible plant matter a wet composition comprising about 15 - 25% (w/w) of an edible wax, let alone beeswax. 


In response, a composition comprising 20 to 60 parts of an ingredient, provides 20 to 60 percent of said ingredients. There is no reason provided to multiply the percentage of wax used by the solids content, therefore this argument is not persuasive.

It is asserted, that on page 11 of the Office Action, the Examiner alleged that Candelilla wax is an edible wax having a melting temperature lower than about 70 °C, and therefore meets the generic category of the claimed wax, and is appropriately applied. The currently amended claims recite a wax having a melting temperature lower than 70 °C. Candelilla has a melting temperature range of 68.5-72.5 °C https://en.wikipedia.org/wiki/Candelillawax) and thus cannot be considered as having a melting temperature below 70°C. 
In response, a melting temperature of 68.5-72.5 °C encompasses a melting temperature of below 70°C, therefore this argument is not persuasive.. 

It is asserted, that on page 12 of the Office Action, the Examiner asserted that claim 45 requires applying a coating comprising specific types/amounts of ingredient to 
Applicant respectfully disagrees. First, Morales merely mentions that upon application of the aqueous coating, the moisture evaporates to provide a coating with desired breathing and control of moisture transmission (column 2, lines 28-31 of Morales). The term "upon" means "thereafter" (https://www.merriam-webster.com/dictionary/upon) or "immediately or very soon after" (https://www.dictionary.com/browse/upon). Additionally, it is completely clear to any one of skill in the art, that evaporation is a continuous process, which duration depends, inter alia, on processing, equipment, relative humidity, and temperature. Evaporation mentioned in the paragraph of Morales 9 
cited by the Examiner is not immediate, in particular since no elevated temperatures or other means for expediting evaporation, are mentioned therein. It can therefore be concluded from the paragraph that after the application of the aqueous coating composition, evaporation process occurs, which eventually results in the desired coating. Accordingly, it cannot be unambiguously implied that "the coating composition used for applying does encompass the amounts of wax claimed". 
	In response, Dictionary.com provides a reasonable definition of upon that includes immediately after or on the occasion of (something happening).  Therefore,



It is asserted, that Morales merely mentions that upon application of the aqueous coating, the moisture evaporates to provide a coating with desired breathing and control of moisture transmission (column 2, lines 28-31 of Morales).
In response, a teaching of moisture evaporating, encompasses that most of the moisture is turned to vapor, therefore is no longer in solution.

It is asserted, that Examples 1-3 and 6 of Morales explicitly disclose a step of coating the plant matter by immersion in a clear aqueous coating containing, inter alia, 220 parts water, meaning that during the application step the coating composition comprises moisture. 
In response, this section of the reference is not relied on in the prior rejection.

It is asserted, that Morales does not suggest or even mention in the cited paragraph that the entire moisture content evaporates and/or that evaporation results in the coating comprising 20 to 60 parts of Candelilla wax, contrary to the Examiner's 
In response, the term evaporation means to turn liquid to vapor, or to loose moisture or solvent as vapor, or for something to cease to exist, therefore, by definition, a teaching of evaporation provides a loss of moisture up to all that existed in the solvent.

It is asserted, that claim 45 is amended to emphasize that the step of application of a coating composition involves the use of a wet composition containing about 68-84% (w/w) water. The dried coatings of Morales following moisture evaporation are therefore completely irrelevant to the edible wax content of the wet composition being applied to the post-harvest plant mater, as recited in claim 45. 
In response, as discussed above, please see the modified rejection above, necessitated by the cancelation of the use of a coating and the newly claimed application of a wet composition.

It is asserted, that Morales is also completely silent with respect to the restoration of the initial gloss of the plant matter, let alone to at least about 80% of the initial gloss, as recited in new claims 72 and 74. Morales also fails to suggest or even mention the obtained structure of the coating, comprising a dried wax-based layer having 
In response, please see the modified rejection above, necessitated by said new limitations.




It is asserted, that Morales also does not teach a brushing step, which is performed following a drying step. On page 7 of the Office Action, the Examiner asserted that Morales teaches brushing off the excess coating even if it is not shown in the order claimed. The Examiner further contended that a step of brushing the plant material after the coating formulation has dried is obvious to one skilled in the art, absent unexpected results. The Examiner further stated that that it would have been obvious to one of skill in the art to modify methods of coating produce to include a second step of coating to achieve a situation wherein the product is dried after the first coating and then the dried fruit is brushed, because it is well settled that the mere duplication of elements has no patentable significance unless a new and unexpected result is produced. Applicant respectfully disagrees. Morales merely mentions removing the excess coating with a small brush in a single working Example. In contrast, claim 74 recites a method in which the brushing step is performed following drying of the applied coating composition. As disclosed in the instant specification, brushing the coating decreases its thickness and induces the redistribution of the wax on the surface of the 
In response, a proper showing of unexpected results has not been submitted to the office, therefore this argument is not persuasive. 

It is asserted, that it should further be mentioned that Morales requires inclusion of xylene, and/or toluene, or their equivalent in the coating composition (see, e.g., Abstract of Morales), which are not regarded as edible or at least GRAS. 


It is asserted, that '391 further teaches that the composition may further include an emulsifier, a plasticizer, a resin, a protein, a firming and/or sequestering agent, an antioxidant, plant growth regulator, and a chilling injury protectant. '391 includes multiple ingredients, which are not part of the coating composition used in the currently claimed method and as such is completely irrelevant. 

In response, Applicant’s claimed, applied,  wet composition, is presented in open format (i.e. comprising), meaning that the claim is open to any other ingredients known for similar use, therefore this argument is not commensurate within the scope of the claims.

It is asserted, that '391 mentions that one of its objects is to provide compositions which produce coatings which are appealing and attractive in that they are non-greasy and non-sticky and add a sheen and gloss to the product when dry (see, column 2, lines 18-22). However, '391 fails to suggest or even mention which of the long list of its optional ingredients provides the desired glossy appearance. As shown in the instant specification, coating compositions comprising carnauba wax, which is mentioned in '391 as one of the possible plasticizers, did not preserve the gloss of the coated plant matter (see, e.g., paragraph [0134] of the instant specification). 

 
It is further asserted, that the melting temperature of carnauba wax is about 82-86°C (see, e.g., https://en.wikipedia.org/wiki/Carnaubawax). 
In response, the use of carnauba wax is not applied in the previous rejection, therefore this argument is not persuasive. 


It is asserted, that as explained in the instant specification, the low concentrations of the wax disclosed in '391 would also be insufficient to preserve the gloss. '391 also does not teach a method, which preserved at least about 80% of the initial gloss of the plant matter, as recited in claims 72 and 74. 
'391 is further completely silent with respect to a brushing step, which is applied following a drying step, i.e., on a dried coated plant matter, as recited in new claim 74. '391 merely teaches that the method of application may include any of a variety of well-known application techniques such as: dipping or rolling the fruit, vegetable or fungus in the coating composition; applying the composition, as for example, by brushing, rolling, dripping, wiping or rubbing to the fruit, vegetable, or fungus with an applicator, e.g., a brush, roller, or wipe (see, column 6, lines 9-16). The enhancement of gloss afforded by the brushing step cannot be predicted based on the teaching of '391. 

Iverson fails to remedy the deficiencies of Morales and '391. Iverson is directed to a chitosan- based composition containing more than 5% solids, which forms a thick dried film on the food product 12 surface, imparting to said surface a glossy appearance (paragraph connecting pages 6 and 7 of Iverson). While Iverson mentions that an edible wax emulsion and/or preservative may be added to the composition before it is applied to the food products (see, e.g., Abstract of Iverson), it is completely silent with respect to the use of beeswax in said coating composition. The only wax mentioned by Iverson is carnauba wax (see, page 2, lines 33-35), which melting temperature is above 70°C. 
Iverson is silent with respect to the concentration of the wax in the coating composition. Even when taking into consideration Example 3 of Iverson and assuming that the solids of the carnauba wax emulsion contain only carnauba wax, the highest possible wax concentration is 11.2% (w/w). Accordingly, Iverson also fails to suggest or even mention a step of applying a wet composition comprising a wax in a weight percent of about 15% -25%, let alone wherein the wax is beeswax. Furthermore, the coating composition of Iverson is completely different than the composition used in the currently recited method since they include a very high concentration of a hydrocolloid and a very low concentration of wax. 

Iverson also fails to teach a method that preserves at least about 80% of the initial gloss of the coated plant matter, as recited in claims 72 and 74. 
Iverson is also completely silent with respect to a brushing step which is performed following a drying step, as recited in new claim 74. Brushing is mentioned in Iverson only as means for applying the chitosan coating solution (page 6, lines 24-26), which is followed by drying (Examples 1 and 3). As explained in detail hereinabove, the particular order of method steps further reduces the difference in the glossy appearance of the uncoated and coated commodity. This advantageous result is completely unexpected based on the teaching of Iverson, as it discloses only the use of carnauba wax, which was shown to be ineffective in restoring the gloss of the coated plant matter and is also completely silent with respect to the effect of brushing the dried coated plant matter on restoring the gloss. In contrast to the thick nature of the dried film of Iverson, which gives the food product a glossy coating, the brushing step, as recited in claim 74, which leads to a redistribution of the edible wax in the coating, decreases the coating 
For our formulations we are using a basic pH (not acidic) and thus no acidulant is used. In other words, none of the acidulates mentioned in '391, i.e., malic acid, citric acid, propionic acid, succinic acid, tartaric acid, fumaric acid, and ascorbic acid, were used in our formulation. Since Iverson relies on the thickness of the coating to provide glossy coatings, brushing Iverson's dried coating would decrease its thickness and might eventually impair the glossy appearance of the coated plant matter. Actually, stability and integrity of a dried thick film can be easily damaged upon bruising.
Therefore, Iverson actually teaches away from the present invention. One of skill in the art would not be motivated to perform the brushing step on the dried coated commodity, based on the teaching of Iverson, since such brushing step when performed after a drying step can impair film integrity. The skilled artisan seeking to preserve or enhance the gloss of the coated surface would also be dissuaded from performing such brushing step, as it typically reduces coating thickness and would reduce the gloss according to the disclosure of Iverson. 
In response, this is a piecemeal analysis of the rejection which merely picks apart the references versus taking the rejection as a whole because Iverson is not applied to teach brushing. As for pH of Applicant’s solution, this is not claimed, therefore said argument is not commensurate in scope of the claims.  Further, a proper showing of unexpected results has not been provided to the office, therefore this argument is not persuasive. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dictionary.com: Definition of “upon”; published online at  least by March 21,2016 at:  https://web.archive.org/web/20160321025251/https://www.dictionary.com/browse/upon

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793